Fish, P. J.
1. On the trial of one charged with using profane language, without provocation, in the presence of a female, it was not error for the court to instruct the jury that if the profane language “ was used in her hearing that would be in her presence” (Brady v. State, 48 Ga. 311), especially when the court in the same connection and as part of the same sentence charged that “the burden is upon the State to show you that the defendant knew that [the female] was present, or else that the circumstances were sufficient to show that he must have known that she was present.”
2. The evidence authorized the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.

Indictment for profane language. Before Judge Kimsey. Dawson superior court. May 6, 1905.
W. B. Sloan, for plaintiff in error.
W. A. Charters, solicitor-general, contra.